Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 8/11/2021.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 1-13 are pending and are presented for examination.  
In view of amendments, the Examiner withdraws the rejection mailed on 6/21/2021.  The applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. 
Claim 13 recites, particularly, “T1/T2 < 1, where T1 is the thickness of the first magnetic pole part, and T2 is the thickness of the second magnetic pole part”.
13. (Previously presented) The motor according to claim 8, wherein the motor satisfies
R2/R1 > 0.95 and T1/T2 < 1, where R1 is a maximum radius of the main magnet part, R2 is a distance from a rotation axis of the rotor to the magnetic sensor, T1 is the thickness of the first magnetic pole part, and T2 is the thickness of the second magnetic pole part.

These items must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.   
Claim 13 recites, particularly, “T1/T2 < 1, where T1 is the thickness of the first magnetic pole part, and T2 is the thickness of the second magnetic pole part”.
13. (Previously presented) The motor according to claim 8, wherein the motor satisfies
R2/R1 > 0.95 and T1/T2 < 1, where R1 is a maximum radius of the main magnet part, R2 is a distance from a rotation axis of the rotor to the magnetic sensor, T1 is the thickness of the first magnetic pole part, and T2 is the thickness of the second magnetic pole part.

In amendment, claim 8 requires “a thickness of the first magnetic pole part in a direction toward the magnetic sensor is larger than a thickness of the second magnetic pole part in the direction toward the magnetic sensor, and the second magnetic pole part is adjacent to the first magnetic pole part in a circumferential direction of the sensor magnet”.   Claim 13 is conflicting to this requirement.  As a result, claim 13 feature is not possible to obtain.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-9 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In amendment, claim 8 requires “a thickness of the first magnetic pole part in a direction toward the magnetic sensor is larger than a thickness of the second magnetic pole part in the direction toward the magnetic sensor, and the second magnetic pole part is adjacent to the first magnetic pole part in a circumferential direction of the sensor magnet”.   
Claim 13 recites, particularly, “T1/T2 < 1, where T1 is the thickness of the first magnetic pole part, and T2 is the thickness of the second magnetic pole part”.
13. (Previously presented) The motor according to claim 8, wherein the motor satisfies
R2/R1 > 0.95 and T1/T2 < 1, where R1 is a maximum radius of the main magnet part, R2 is a distance from a rotation axis of the rotor to the magnetic sensor, T1 is the thickness of the first magnetic pole part, and T2 is the thickness of the second magnetic pole part. 
    
Claim 13 is conflicting to claim 8 requirement.  It is vague and indefinite which requirement is claimed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over FUJIMURA et al (JP 2006317336 A, IDS).  
	As for claim 1, FUJIMURA discloses a sensor magnet (18, 30) that is used together with a motor including a magnetic sensor (10) for detecting a rotation position of a rotor, 
the sensor magnet comprising:
a first magnetic pole part (18) including a magnetic pole of a first polarity (S pole per arrow direction, Fig. 3); and
a second magnetic pole part (20) including a magnetic pole of a second polarity (N pole per arrow direction, Fig. 3), 
wherein Figs. 1-3 clearly show that a thickness of the first magnetic pole part (18) in a direction toward the magnetic sensor (10) is larger than a thickness of the second magnetic pole part (20) in the direction toward the magnetic sensor, and
the second magnetic pole part is adjacent to the first magnetic pole part in a
circumferential direction of the sensor magnet (Figs. 1-3).   


As for claim 2, FUJIMURA discloses the sensor magnet according to claim 1, wherein, (at the position as in Fig. 3), a minimum distance from the first magnetic pole part (18) to the magnetic sensor (10) is smaller than a minimum distance from the second magnetic pole part (20) to the magnetic sensor (10).  
Note that the sensor magnet is rotating while magnetic sensor is stationary.  Claim does not define at which condition, the claimed feature required. 
As for claim 4, FUJIMURA failed to disclose the sensor magnet according to claim 1 wherein the first magnetic pole part (assigned to 18) includes a first portion that is a permanent magnet, and a second portion that is provided on a surface of the first portion and is a soft magnetic material.  However, the second magnetic pole (30) includes a first portion (8) that is a permanent magnet, and a second portion (20) that is provided on a surface of the first portion (8) and is a soft magnetic material.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have as claimed by modifying the first magnetic pole part (assigned to 18) by a structure with that of the second magnetic pole (30).  By having more permanent magnet, the sensing force should be increased. 
As for claim 6, FUJIMURA discloses the sensor magnet according to claim 1, and clearly shows (Figs. 2-3) wherein T2/T1 < 0.7 is satisfied, where T1 is the thickness 
As for claim 7, FUJIMURA discloses the sensor magnet according to claim 1, wherein the first magnetic pole part and the second magnetic pole part are magnetized in a radial direction (See arrows. The soft magnets 18, 20 are magnetized by the magnetic circuit. It is not required permanently magnetized).   

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over FUJIMURA in view of Furukawa et al (US 20120043862 A1).
As for claim 3, FUJIMURA is silent to teach the sensor magnet according to claim 1 wherein the first magnetic pole part and the second magnetic pole part are bonded magnets.  Furukawa discloses position sensing such that magnetic pole part (114) are bonded magnets [0035].   It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have as claimed for common material in circular magnet.  Use of known material is obvious matter for skilled in the art. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over FUJIMURA et al (JP 2006317336 A, IDS).  
As for claim 4, FUJIMURA failed to disclose the sensor magnet according to claim 1 wherein the first magnetic pole part (assigned to 18) includes a first portion that is a permanent magnet, and a second portion that is provided on a surface of the first portion and is a soft magnetic material.  However, the second magnetic pole (30) includes a first portion (8) that is a permanent magnet, and a second portion (20) that is .   

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over FUJIMURA in view of SAKASHITA et al (JP 07-123677, IDS, refer JP rejection).   
As for claim 5, FUJIMURA is silent to teach the sensor magnet according to claim 1 wherein the first magnetic pole part has a recess formed in a surface of the first magnetic pole part, the surface facing the magnetic sensor.   SAKASHITA teaches a permanent magnet type rotation sensor, wherein the first magnetic pole part (N) has a recess (57, Fig. 17; 60, Fig. 18) formed in a surface of the first magnetic pole part, the surface facing the magnetic sensor (11).  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have as claimed for reducing manufacturing cost and reducing cost for a polarization.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over SHIMOKAWA et al (US 20190028009 A1, IDS, refer JP rejection) in view of FUJIMURA et al (JP 2006317336 A, IDS).  
As for claim 8, SHIMOKAWA discloses a motor (Figs. 1-28) comprising:
a stator (1);
a rotor (2) provided inside the stator; and
a magnetic sensor (5) to detect a rotation position of the rotor, wherein
the rotor includes:

a sensor magnet (4) fixed to the main magnet part so as to face the magnetic sensor,
the sensor magnet includes:
a first magnetic pole part (S pole part) including a magnetic pole of a first polarity; and
a second magnetic pole part (N pole part) including a magnetic pole of a second polarity, and 
the second magnetic pole part is adjacent to the first magnetic pole part in a circumferential direction of the sensor magnet (Figs. 3, 8, 11, etc.).   
SHIMOKAWA failed to teach the sensor magnet being such that a thickness of the first magnetic pole part in a direction toward the magnetic sensor is larger than a thickness of the second magnetic pole part in the direction toward the magnetic sensor. 
FUJIMURA discloses a sensor magnet (18, 30) that is used together with a motor including a magnetic sensor (10) for detecting a rotation position of a rotor, 
the sensor magnet comprising: a first magnetic pole part (18) including a magnetic pole of a first polarity (S pole per arrow direction, Fig. 3); and a second magnetic pole part (20) including a magnetic pole of a second polarity (N pole per arrow direction, Fig. 3), 
wherein Figs. 1-3 clearly show that a thickness of the first magnetic pole part (18) in a direction toward the magnetic sensor (10) is larger than a thickness of the second magnetic pole part (20) in the direction toward the magnetic sensor, and the second 
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for low cost permanent magnet-type rotation sensor as a leakage flux of magnet decreases.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over SHIMOKAWA in view of FUJIMURA, and in further view of TOMIZAWA et al (US 20140111051 A1).      
As for claim 9, SHIMOKAWA discloses the motor according to claim 8, wherein the main magnet part includes: a rotor core (29); and a permanent magnet (31) fixed to the rotor core.  SHIMOKAWA failed to disclose the main magnet part is of a consequent pole type.  TOMIZAWA teaches the main magnet part is of a consequent pole type [0035, 0077].  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings so that a failure caused by magnetized rotor shaft may not be caused.

Claims 8 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Takano (US 6680553 B1) in view of FUJIMURA et al (JP 2006317336 A, IDS).  
As for claim 8, Takano discloses a motor (Fig. 1) comprising:
a stator (12);
a rotor (14) provided inside the stator; and
a magnetic sensor (43) to detect a rotation position of the rotor, wherein

a main magnet part (14=29+31, Fig. 3); and
a sensor magnet (35) fixed to the main magnet part so as to face the magnetic sensor,
the sensor magnet includes:
a first magnetic pole part (S pole of 38) including a magnetic pole of a first polarity; and
a second magnetic pole part (N pole of 38) including a magnetic pole of a second polarity, and 
the second magnetic pole part is adjacent to the first magnetic pole part in a circumferential direction of the sensor magnet (Fig. 4).
Takano failed to teach a thickness of the first magnetic pole part in a direction toward the magnetic sensor is larger than a thickness of the second magnetic pole part in the direction toward the magnetic sensor. 
FUJIMURA discloses a sensor magnet (18, 30) that is used together with a motor including a magnetic sensor (10) for detecting a rotation position of a rotor, 
the sensor magnet comprising: a first magnetic pole part (18) including a magnetic pole of a first polarity (S pole per arrow direction, Fig. 3); and a second magnetic pole part (20) including a magnetic pole of a second polarity (N pole per arrow direction, Fig. 3), 
wherein Figs. 1-3 clearly show that a thickness of the first magnetic pole part (18) in a direction toward the magnetic sensor (10) is larger than a thickness of the second magnetic pole part (20) in the direction toward the magnetic sensor, and the second 
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for low cost permanent magnet-type rotation sensor as a leakage flux of magnet decreases.  

As for claim 12, Takano in view of FUJIMURA discloses the motor according to claim 8, wherein Takano shows the motor satisfies R2/R1 < 0.95, where R1 is a maximum radius of the main magnet part (14), R2 is a distance from a rotation axis of the rotor to the magnetic sensor (43).  It is obvious for one of skilled in the art because Fig. 1 shows as claimed.  
T2/T1 < 1, where T1 is the thickness of the first magnetic pole part, and T2 is the thickness of the second magnetic pole part, is obvious for one of skilled in the art because FUJIMURA shows the thickness of the first magnetic pole part (18) and the thickness of the second magnetic pole part (20) as claimed.  

As for claim 13, Takano in view of FUJIMURA discloses the motor according to claim 8, wherein the motor satisfies R2/R1 > 0.95, where R1 is a maximum radius of the main magnet part, R2 is a distance from a rotation axis of the rotor to the magnetic sensor (see claim 12).  T1/T2 < 1, where T1 is the thickness of the first magnetic pole part, and T2 is the thickness of the second magnetic pole part is obvious.  In claim 8, when FUJIMURA’s the sensor magnet is assigned reverse order, it is as claimed such that the sensor magnet comprising: a first magnetic pole part (20) including a magnetic .  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Takano in view of FUJIMURA, and in further view of TOMIZAWA et al (US 20140111051 A1).      
As for claim 9, Takano in view of FUJIMURA discloses the motor according to claim 8, wherein Takano shows the main magnet part includes: a rotor core (29); and a permanent magnet (31) fixed to the rotor core.  
Takano failed to disclose the main magnet part is of a consequent pole type.  TOMIZAWA teaches the main magnet part is of a consequent pole type [0035, 0077].  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings so that a failure caused by magnetized rotor shaft may not be caused.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over SHIMOKAWA et al (US 20190028009 A1, IDS, refer JP rejection) in view of FUJIMURA et al (JP 2006317336 A, IDS).  
As for claim 10, SHIMOKAWA discloses an air conditioner [0002] comprising: 
an indoor unit (210, Fig. 29); and 
an outdoor unit (220) connected to the indoor unit, 
wherein at least one of the indoor unit or the outdoor unit includes a motor (100),
 the motor (Figs. 1-28) includes: 

a rotor (2) provided inside the stator; and 
a magnetic sensor (5) to detect a rotation position of the rotor, 
the rotor includes: 
a main magnet part (2) ; and 
a sensor magnet (4) fixed to the main magnet part so as to face the magnetic sensor.  
SHIMOKAWA failed to teach the sensor magnet includes: a first magnetic pole part including a magnetic pole of a first polarity; and a second magnetic pole part including a magnetic pole of a second polarity, a thickness of the first magnetic pole part in a direction toward the magnetic sensor is larger than a thickness of the second magnetic pole part in the direction toward the magnetic sensor, and the second magnetic pole part is adjacent to the first magnetic pole part in a circumferential direction of the sensor magnet.
FUJIMURA discloses a sensor magnet (18, 30) that is used together with a motor including a magnetic sensor (10) for detecting a rotation position of a rotor, 
the sensor magnet comprising: a first magnetic pole part (18) including a magnetic pole of a first polarity (S pole per arrow direction, Fig. 3); and a second magnetic pole part (20) including a magnetic pole of a second polarity (N pole per arrow direction, Fig. 3), 
wherein Figs. 1-3 clearly show that a thickness of the first magnetic pole part (18) in a direction toward the magnetic sensor (10) is larger than a thickness of the second magnetic pole part (20) in the direction toward the magnetic sensor, and the second 
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for low cost permanent magnet-type rotation sensor as a leakage flux of magnet decreases.  

As for claim 11, SHIMOKAWA in view of FUJIMURA discloses the sensor magnet according to claim 1, wherein the sensor magnet is magnetized in an axial direction (either explicitly per FUJIMURA, or obvious since sensor is axially arranged).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571- 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/Primary Examiner, Art Unit 2834